Citation Nr: 1500540	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  11-24 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus II, to include from exposure to herbicides.

2. Entitlement to service connection for coronary artery disease, to include from exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of entitlement to service connection for prostate cancer and posttraumatic stress disorder (PTSD) have been raised by the record in the September 2011 Form 9, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary to assist the Veteran with his claims.  38 C.F.R. § 3.159.  In his substantive appeal and the Board hearing, he reported working close to the perimeter of the Udorn Air Force base in Thailand in 1971 and 1972.  Military personnel records show the Veteran had a Foreign Service tour in Thailand from October 9, 1971 to October 8, 1972.  These records also show 75 days service in China beginning on February 24, 1973.  During the Board hearing, the Veteran reported transporting troops (prisoner exchange) out of Hanoi and Saigon in 1973.  A request for additional information from the Joint Services Records Research Center (JSRRC) is needed.  An additional request for private records will also be helpful. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send an inquiry to the Joint Services Records Research Center (JSRRC) requesting information about herbicide use at the Udorn Air Force base in Thailand from October 9, 1971 to October 8, 1972.  Also request information as to whether a person with the Veteran's specialty in avionics systems would as likely as not work near the perimeter of the airbase.  Also, request any information as to whether the Veteran's unit flew into Hanoi or Saigon from February 24-May 11, 1973.  

2. Additionally, the Veteran reported treatment at Shannon Medical from January 1977 forward.  This facility provided records from 2002 to 2012, but not prior.  Send a letter to Shannon Medical requesting records from 1977 to 2002 and ask for a written response if records are no longer available.  If the records cannot be obtained, inform the Veteran.  Place copies of all correspondence in the claims file.  

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






